          Case 18-20971-CMB        Doc 217    Filed 09/21/20 MEMO
                                              PROCEEDING      Entered 09/21/20 15:24:09         Desc Main
                                             Document       Page 1 of 1

Date: 09/21/2020 02:30 pm
 In re:   Linda C. Parker


                                                         Bankruptcy No. 18-20971-CMB
                                                         Chapter: 11 (Not a Small Business)
                                                         Doc. # 186

Appearances Via ZOOM: Donald R. Calaiaro, Esq.


Nature of Proceeding: #186 ZOOM HEARING - Continued Motion for Final Decree

Additional Pleadings: #187 Notice of Hearing
                       #201 Status Report
                       #202 Status Report
                      #203 Proceeding memo dated 7/16/2020
                      #212 Order Rescheduling Hearing to Take Place by Zoom

Judge's Notes:
 Calaiaro:Client'sbusinesswasimpactedbyCOVID.ShesentIRS4payments.Paymentsarebeingsent
 outtoPNCtoday.ShebelievesshewillbeuptodateonplanbyendofSeptember.IfDebtorcanfileon 
 certificationofcounselthatallpaymentsarecurrentandeveryoneagrees,requestthatcourtenterfinal
 decree.
 OUTCOME:Continuedto10/29at2pmwiththepossibilitythatfinaldecreemaybeenteredon 
 certificationofcounselandhearingmaybecancelled.



                 FILED                                   Carlota Böhm
                 9/21/20 3:21 pm                         Chief U.S. Bankruptcy Judge
                 CLERK
                 U.S. BANKRUPTCY
                 COURT - :'3$
